Citation Nr: 1827183	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-00 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), non-specified depressive disorder and an adjustment disorder.

2.  Entitlement to a total disability rating based on an individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1966.  He served in the Republic of Vietnam and was awarded the Combat Infantryman Badge.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The October 2012 rating decision denied service connection for an acquired psychiatric disability, whereas the July 2014 rating decision denied entitlement to a TDIU.

In October 2015, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of this hearing is of record.  

In March 2016, the Board remanded the case to the RO for further evidentiary development.

In a February 2018 correspondence, the Veteran was notified that the VLJ who conducted his hearing in October 2015 is no longer employed by the Board.  The Veteran was provided with an opportunity to schedule another hearing.  However, since he failed to respond to this letter, his right to appear at another hearing on these issues before the Board is deemed waived and the case will be considered based on the evidence of record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his acquired psychiatric disability is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

The Veteran asserts that his acquired psychiatric disability is related to his active service.  See October 2015 Videoconference Hearing.  Specifically, he contends exposure to combat in Vietnam caused a current psychiatric disability.  He testified that he was not a nervous person before service.   He also reported that he was unable to sleep due to recurrent memories of trauma in Vietnam. 

The Veteran's service records reflect that he is a combat Veteran.  See Certificate of Release or Discharge from Active Duty.

A combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  See 38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522 - 23 (1996).  The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection for a combat Veteran, but ease or lessen the combat Veteran's burden of proof for demonstrating the occurrence of some in-service incident to which the current disability may relate.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); Wade v. West, 11 Vet. App. 302, 304  05 (1998); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

In support of his claim, the Veteran submitted a psychiatric report from his private physician, Dr. J.R-V.  The January 2016 Psychiatric Evaluation Report reflects that the Veteran reported that he was always on guard because they didn't know where the enemy was, and that he saw many life losses, and that when he closed his eyes, he saw it as it was happening now.  According to the report, the Veteran also reported that at night, he relieved the past and that it made him feel like he was unable to let it go.  See January 2016 Psychiatric Evaluation Report.  He further reported that he usually had nightmares and that he woke up, sweating, on guard, as if he was living the experiences at the present time.  Id.  He also reported that he felt like he wanted to escape.  Id.  Additionally, in this report, Dr. J.R.-V. informs that the Veteran was diagnosed by Dr. R.R.L. with PTSD, and that he was receiving treatment for depression and PTSD.

In this report, Dr. J.R.-V. diagnosed the Veteran with PTSD and major depressive disorder.  Id.  Further, he opined that the Veteran suffers from PTSD as a result of events during his years of service in the Vietnam conflict.  As the rationale for his opinion, Dr. J.R-V. explained that the Veteran went through traumatic events during his years of service in Vietnam.  He also explained that symptoms the Veteran suffers from, which are indicative of a PTSD condition, include recurrent and unwanted distressing memories of the traumatic event; reliving the traumatic event as if it were happening again (flashbacks); upsetting dreams about the traumatic event; and, severe emotional distress or physical reactions to something that reminds him of the event.  Dr. J.R-V. also noted that the Veteran experiences negative feelings about other people, hopelessness about the future, irritability, anger outbursts or aggressive behavior, and that he is always on guard for danger and is easily startled or frightened.

In May 2016, the Veteran underwent a VA examination for PTSD.  The May 2016 VA examination report determined that the Veteran did not have a diagnosis of PTSD, but rather, a diagnosis of unspecified depressive disorder.  The VA examination report, however, reflects that the Veteran has a stressor that is related to the Veteran's fear of hostile military or terrorist activity.  May 2016 VA examination Report.  The VA examination also reflects that the symptoms applicable to the Veteran's diagnoses, included depressed mood and anxiety.  Id.

In the May 2016 VA opinion, the VA examiner opined that the Veteran's acquired psychiatric disability was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event or illness.  As the rationale for her decision, the VA examiner indicated that the Veteran's service treatment records (STRs) were silent for behavioral health referrals, personal requests, findings, diagnoses, or treatment for a mental disorder, and that his September 1966 separation examination is silent for complaints or symptoms of a mental disorder.  See May 2016 VA Opinion.  

The VA examiner also addresses two private opinions, which indicated that the Veteran was diagnosed with PTSD.  Id.  However, the VA examiner only reconciled the discrepancy in the findings of PTSD in one of the two private opinions, indicating that a February 2010 private opinion provided a PTSD diagnosis from a physician, Dr. N.O.V., who is a general practitioner, and not a mental health provider that is qualified to evaluate, diagnose, or treat mental disorders.

Next, the VA examiner then determined that the Veteran's symptoms did not meet DSM-5 criteria for a diagnosis of PTSD, but nonetheless, that he met the stressor criteria for his military service in the Republic of Vietnam from 1965 to 1966, and that he also met the intrusion symptoms criteria for recurrent, involuntary, and intrusive distressing memories of traumatic events in Vietnam.  However, the VA examiner determined that the Veteran did not meet other criteria, including avoidance, negative alterations of cognition and mood, and alterations of arousal and reactivity.  Thereafter, the VA examiner determined that the Veteran's symptoms met the DSM-5 criteria for a diagnosis of unspecified depressive disorder, which was also not related to his military service because he began psychiatric treatment 43 years post-military.  No opinion was provided on whether the Veteran's diagnosed anxiety disorder was related to his active service, given that the VA examiner diagnosed and indicated that nonspecified depressive disorder is the Veteran's only mental disability.  

However, notwithstanding this negative opinion, the VA examiner's rationale contradicts her opinion because she ultimately determined that the Veteran had an in-service stressor event and that the Veteran met the intrusion criteria for recurrent, involuntary, and intrusive distressing memories of traumatic events in Vietnam, which are clearly related to his in-service stressor event.

VA treatment records do not reflect a diagnosis of PTSD, and there are no private treatment records in the claims file that reflect a diagnosis of PTSD, even though the evidence of record reflects that the Veteran indicated that he sought treatment for his mental disabilities outside of VA system.  Rather, VA treatment records reflect diagnoses of depression and anxiety disorder.  See e.g. December 2008 VA examination for PTSD (reflecting a history of anxiety and that the Veteran reported that he has had nervousness and increased thoughts of his times in Vietnam, accidents, dead fellow soldiers, etc.); see also May 2011 VA examination for PTSD (reflecting a diagnosis of nonspecified depressive disorder); see, too October 2015 Psychiatric Note (reflecting a diagnosis of general anxiety disorder; and that the Veteran has "more than 30 years [ ( ] 'since Vietnam') of chronic anxiety symptoms, with past treatment outside VA); see, too February 2016 Psychiatric Initial Evaluation Note (reflecting Axis I diagnoses of nonspecified depression and generalized anxiety disorder, ruling out PTSD); see, too December 2016 C & P Examination Note (reflecting that in the assessment of traumatic events, a BDI was administered to explore depressive symptoms and that the Veteran obtained a score of 35, which is suggestive of severe depression); see, too February 2017 Progress Notes (reflecting DSM - V diagnoses of depressive disorder, recurrent episodes, moderate with anxious distress; unspecified anxiety disorder; unspecified trauma- and stressor related disorder; insomnia disorder with other sleep disorder; and moderate obstructive sleep apnea).

Accordingly, after a review of all pertinent evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a diagnosis of PTSD.  Rather, the Veteran has current pyschiatric diagnoses of depression and generalized anxiety disorder.  Furthermore, given the Veteran's competent lay statements of his in-service stressor events as a combat Veteran, which were reiterated in his treatment records; and given that both January 2016 private opinion and May 2016 VA opinion identify similar psychiatric symptoms that they correlate with his in-service stressor in Vietnam, the Board finds that the evidence is in relative equipoise and resolving all reasonable doubt, the Veteran's acquired psychiatric disabilities are related to his active service.  Therefore, service connection for an acquired psychiatric disability is warranted.


ORDER

Service connection for an acquired psychiatric disability is granted.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on the issue of TDIU remaining on appeal.

The Veteran asserts that he is unable to secure or follow any substantially gainful occupation as a result of all service-connected disabilities.  Specifically, at his October 2015 videoconference hearing, the Veteran indicated that his service-connected heart condition prevents him from being able to work, and that his doctor verbally informed him that his condition will not allow him to work.  However, this TDIU claim is impacted by the final outcome of an increased rating claim for coronary artery disease, which has now been advanced on the docket as an appeal before the Board, pending a hearing, which was requested by the Veteran.  See January 2018 Form VA 8 Certification of Appeal; see also January 2018 Request for Hearing Correspondence.  The United States Court of Appeals for Veterans Claims has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, as the TDIU claim is "inextricably intertwined" with the increased rating claim for coronary artery disease, adjudication of this issue must be deferred and thus, it is remanded, pending a final adjudication of this issue.

Accordingly, the case is REMANDED for the following action:

After a final adjudication of the Veteran's increased rating claim for coronary artery disease, readjudicate the TDIU claim. If the issue remains denied, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board for further development.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


